Order entered January 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00523-CR

                  JOSE ANTONIO HERNANDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-83306-2020

                                      ORDER

      Before the Court is appellant’s December 29, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by January 25, 2022.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE